Title: To James Madison from Edward Jones, 20 July 1808
From: Jones, Edward
To: Madison, James



Sir,
Treasury Department July 20th. 1808

I have the honor of transmitting to you for the consideration of the President of the United States, a letter from General Turreau to the Secretary of the Treasury, requesting that, the Collector of Baltimore might be instructed to grant clearances to two Vessels which he had purchased for account of the French Government.
Presuming that this application of the General has probably grown out of a communication made to him on the 7th. instant by Mr. Gallatin, I have conceived it would be proper to furnish you with a copy of that part of the said communication as relates to the subject in question.  I have the honor to be very respectfully Sir, Your Obed. Servt.

Edward Jones

